Case 1:20-cv-00805-PLM-PJG ECF No. 13, PageID.418 Filed 09/21/20 Page 1 of 43




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

ELECTION INTEGRITY FUND AND
ONE NATION MICHIGAN,                      Case No. 1:20-cv-00805

      Plaintiffs,                         HON. PAUL J. MALONEY

v                                         MAG. PHILLIP J. GREEN
GRETCHEN WHITMER, in her official         ORAL ARGUMENT REQUESTED
capacity as GOVERNOR OF THE
STATE OF MICHIGAN,

      Defendant.


Edward D. Greim                        Neil Giovanatti (P82305)
Graves Garrett, LLC                    Samantha Reasner (P81148)
Special Counsel, Thomas More Society   Michigan Dep’t of Attorney General
Missouri Bar No. 54034                 Assistant Attorneys General
Attorney for Plaintiffs                Attorneys for Defendant
1100 Main Street, Suite 2700           P.O. Box 30758
Kansas City, MO 64105                  Lansing, MI 48909
(816) 256-3181                         (517) 335-7603
edgreim@gravesgarrett.com              GiovanattiN@michigan.gov
                                       ReasnerS@michigan.gov



                     DEFENDANT’S BRIEF IN SUPPORT OF HER
                    MOTION TO DISMISS IN LIEU OF AN ANSWER
Case 1:20-cv-00805-PLM-PJG ECF No. 13, PageID.419 Filed 09/21/20 Page 2 of 43




                                             TABLE OF CONTENTS

                                                                                                                        Page
Table of Contents ............................................................................................................ i

Introduction ................................................................................................................... 1

Statement of Facts ......................................................................................................... 3

Standard of Review ...................................................................................................... 10

Argument ..................................................................................................................... 10

I.        Plaintiffs lack standing to contest the 100-person limitation for outdoor
          events. ................................................................................................................ 10

II.       The crowd-size limitation for indoor events is entitled to deference
          under Jacobson v Massachusetts. ..................................................................... 11

          A.        Jacobson deference applies and forecloses Plaintiffs’ challenges
                    to the crowd-size limitation on indoor events. ...................................... 14

          B.        Plaintiffs’ arguments miss the mark and fail to overcome the
                    great deference owed under Jacobson. .................................................. 17

III.      Even if Jacobson does not apply to the crowd-size limitation for indoor
          events, the limitation passes constitutional muster, and Plaintiffs fail
          to state a claim. ................................................................................................. 20

          A.        The crowd-size limitation is not a prior restraint. ................................ 20

                    1.        The crowd-size limitation for indoor events does not
                              regulate the expressive element of Plaintiffs’ conduct. .............. 21

                    2.        The misdemeanor penalty contained in the executive
                              orders constitutes a subsequent punishment. ............................ 26

          B.        The crowd-size limitation is a content neutral time, place, and
                    manner restriction.................................................................................. 27

                    1.        The challenged limitation is content neutral and
                              intermediate scrutiny applies. .................................................... 27

                    2.        The crowd-size limitation is a reasonable time, place, or
                              manner restriction that withstands intermediate scrutiny....... 29

          C.        The crowd-size limitation is not unconstitutionally overbroad. ........... 33


                                                                 i
Case 1:20-cv-00805-PLM-PJG ECF No. 13, PageID.420 Filed 09/21/20 Page 3 of 43




         D.        The separate of powers provision does not render the crowd-size
                   limitation unconstitutionally vague. ..................................................... 35

Conclusion and Relief Requested ................................................................................ 39

Certificate of Compliance With Local Civil Rule (b)(i) ............................................... 39

Certificate of Service.................................................................................................... 40




                                                             ii
Case 1:20-cv-00805-PLM-PJG ECF No. 13, PageID.421 Filed 09/21/20 Page 4 of 43




                                 INTRODUCTION

      The seriousness of the COVID-19 pandemic is beyond dispute. It has claimed

thousands of lives in Michigan alone and hundreds of thousands worldwide. And it

is not done taking its toll—particularly in the United States, which has been

experiencing an alarming resurgence of the virus in many states. Thanks to limited

and temporary limitations on in-person work and activities, Michigan has had more

success than most in staving off the rampant spread of the virus and thus far

averting the dramatic spike in infections seen elsewhere in the country. This has

required nimble action by the Governor and this State’s top public health officials,

who have been constantly and carefully evaluating and calibrating the restrictions

to meet the ever-changing needs and circumstances presented by this pandemic.

      Plaintiffs allege constitutional violations as a result of one of these

restrictions—the limitation on the number of individuals who may gather for indoor

events and social gatherings. Since June 1, 2020, events and gatherings have been

limited to 10 people at a time indoors and 100 people at a time outdoors for most of

the State. This regulation is generally applicable and has been crucial in

preventing the spread of the virus.

      Here, Plaintiffs only allege plans to hold indoor events, yet purportedly seek

to challenge both the indoor and outdoor crowd-size limitations on events and

gatherings. Plaintiffs’ allegations are inadequate to challenge the outdoor

limitation, and Plaintiffs lack standing to pursue such challenge.

      Plaintiffs also cannot sustain a First Amendment challenge against the

crowd-size limitation for indoor events and gatherings. The well-settled rule of law


                                           1
Case 1:20-cv-00805-PLM-PJG ECF No. 13, PageID.422 Filed 09/21/20 Page 5 of 43




from Jacobson v. Commonwealth of Massachusetts, 197 U.S. 11 (1905), permits a

state, in times of public health crises, to reasonably restrict the rights of businesses

and individuals alike in order to secure the safety of the community. The restriction

that Plaintiffs challenge is part of a broader network of response efforts to suppress

the spread of COVID-19 and avoid many needless deaths. Under Jacobson’s highly

deferential review, Plaintiffs’ claims fail.

       Even under more generic First Amendment scrutiny, Plaintiffs’ claims still

fail as a matter of law. The government may impose reasonable time, place, or

manner restrictions on protected speech if the restrictions are content neutral,

narrowly tailored to serve a significant government interest, and leave open ample

channels for communication of the information. Executive Order (E.O.) 2020-160,

and its successor, E.O. 2020-176, temporarily limit the size of indoor events and

gatherings to serve the vital government interest of minimizing the spread of

COVID-19. The regulation is content neutral; in fact, it is not directed at speech at

all. It is also narrowly tailored and leaves ample alternative methods of speech:

the limitation expands to 100 people for outdoor events, which have a lower risk of

contagion, and places no limits on the number of events Plaintiffs could hold or

their ability to hold virtual events. The 10-person limitation on indoor events is

also in no way a “prior restraint” as it does not restrain or target any expressive

conduct. Nor is it unconstitutionally overbroad or vague. Whatever the legal

rubric, Plaintiffs’ claims lack merit, and this Court should dismiss the complaint in

its entirety.




                                               2
Case 1:20-cv-00805-PLM-PJG ECF No. 13, PageID.423 Filed 09/21/20 Page 6 of 43




                             STATEMENT OF FACTS

The nature of the COVID-19 pandemic.

      The facts surrounding the COVID-19 pandemic are well-established. SARS-

CoV-2 is similar to other coronaviruses (a large family of viruses that cause

respiratory illnesses), but the strain is novel. There is no general or natural

immunity built up in the population (meaning everyone is susceptible), no vaccine,

and no known treatment to combat the virus itself (as opposed to treatment to

mitigate its symptoms).

      It is widely known and accepted that COVID-19, the disease that results from

the virus, is highly contagious, spreading easily from person to person via

“respiratory droplets.” 1 Experts agree that being anywhere within six feet of an

infected person puts you at a high risk of contracting the disease. 2 But even

following that advice is not a sure-fire way to prevent infection. The respiratory

droplets from an infected person can land on surfaces and be transferred many

hours later to the eyes, mouth, or nose of others who touch the surface. Moreover,

since many of those infected experience only mild symptoms, a person could spread




1 World Health Organization, Transmission of SARS-CoV-2: implications for
infection prevention precautions (July 9, 2020), available at
https://www.who.int/news-room/commentaries/detail/transmission-of-sars-cov-2-
implications-for-infection-prevention-precautions (attached as Ex. A).
2Centers for Disease Control and Prevention, Social Distancing, Keep a Safe
Distance to Slow the Spread (July 15, 2020), available at
https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/social-
distancing.html (attached as Ex. B).


                                           3
Case 1:20-cv-00805-PLM-PJG ECF No. 13, PageID.424 Filed 09/21/20 Page 7 of 43




the disease before he even realizes he is sick. 3 Most alarmingly, a person with

COVID-19 could be not yet symptomatic, but still spread the disease. 4

            Because there is no way to immunize or treat for COVID-19, the Centers for

Disease Control and Prevention (CDC) have indicated that the best way to prevent

illness is to “avoid being exposed.” 5 In keeping with this advice, governmental

entities have stressed the critical import of “social distancing,” the practice of

avoiding public spaces and limiting travel and in-person interactions. 6

            With this in mind, the CDC explained that “[i]ndoor spaces are more risky

than outdoor spaces where it might be harder to keep people apart and there’s less

ventilation.” 7 Indeed, studies show that “sharing indoor space is a major SARS-

CoV-2 infection risk.” 8 For example, one preliminary study showed that “[t]he odds

that a primary case transmitted COVID-19 in a closed environment was 18.7 times


3Nathan W. Furukawa, et al., Evidence Supporting Transmission of Severe acute
Respiratory Syndrome Coronavirus 2 While Presymptomatic or Asymptomatic (July
2020), https://wwwnc.cdc.gov/eid/article/26/7/20-1595_article (explaining that “[o]ne
report suggested that up to 13% of infections may be transmitted during the
presymptomatic period of illness”) (attached as Ex. C).
4 Id. (noting that “an increasing number of reports have indicated that some
infected persons may not exhibit signs or symptoms of illness, including persons
who are presymptomatic (SARS-CoV-2 RNA is detectable before symptom onset) or
asymptomatic (SARS-CoV-2 RNA is detectable but symptoms never develop)”).
5   (Ex. B.)
6   (Id.)
7 CDC, Deciding to Go Out (September 11, 2020), available at
https://www.cdc.gov/coronavirus/2019-ncov/daily-life-coping/deciding-to-go-out.html
(attached as Ex. D).
8Hua Qian, et al., Indoor transmission of SARS-CoV-2 (April 7, 2020), available at
https://www.medrxiv.org/content/10.1101/2020.04.04.20053058v1.full.pdf (attached
as Ex. E).


                                              4
Case 1:20-cv-00805-PLM-PJG ECF No. 13, PageID.425 Filed 09/21/20 Page 8 of 43




greater compared to an open air environment.” 9 Additionally, the time in which a

person spends in one place affects the rate of transmission—the CDC noted that

“spending more time with people who may be infected increases your risk of

becoming infected” and infecting others. 10


The Governor’s response to the COVID-19 pandemic.

         On March 10, 2020, in response to the growing pandemic in Michigan,

Governor Whitmer declared a state of emergency and invoked the emergency

powers available to the Governor under Michigan law. 11 On March 13, 2020, she

issued E.O. 2020-5, which prohibited assemblages of 250 or more people in a single

shared space with limited exceptions. Yet, even in the face of the social distancing

recommendations and the six-foot rule, on Saturday, March 14, 2020, the public was

out in droves. Two days later, Governor Whitmer ordered various places of public

accommodation, like restaurants, bars, exercise facilities, and movie theatres, to

close their premises to the public. And, on March 17, 2020, she issued an order




9 Hiroshi Nishiura, et al., Closed environments facilitate secondary transmission of
coronavirus disease 2019 (April 16, 2020), available at
https://www.medrxiv.org/content/10.1101/2020.02.28.20029272v2 (attached as Ex.
F); see also Lorenz G. Buonanno, et al., Quantitative assessment of the risk of
airborne transmission of SARS-CoV-2 infection: Prospective and retrospective
applications (September 6, 2020), available at
https://www.sciencedirect.com/science/article/pii/S0160412020320675?via%3Dihub
(attached as Ex. G).
10   (Ex. D.)
11All executive orders issued by the Governor can be accessed at
https://www.michigan.gov/whitmer/0,9309,7-387-90499_90705---,00.html.


                                          5
Case 1:20-cv-00805-PLM-PJG ECF No. 13, PageID.426 Filed 09/21/20 Page 9 of 43




rescinding E.O. 2020-5, changing the cap on assemblages to 50 persons in a single

shared indoor space and expanding the scope of exceptions from that cap.

      On March 23, 2020, Governor Whitmer issued E.O. 2020-21, which

essentially ordered all persons not performing essential or critical infrastructure job

functions to stay in their place of residence, other than to obtain groceries, care for

loved ones, engage in outdoor activity consistent with social distancing, and other

limited exceptions. The order also prohibited, with limited exceptions, all public

and private gatherings of any number of people that are not part of a single

household.

      Over the weeks that followed, Governor Whitmer reissued Stay Home, Stay

Safe orders periodically, adjusting their scope as needed and appropriate to match

the ever-changing circumstances presented by this pandemic. The complementary

restrictions on access to certain places of public accommodation also remained in

place. For example, on May 21, 2020, Governor Whitmer issued E.O. 2020-96,

which permitted social gatherings of no more than 10 people. (E.O. 2020-

96(8)(a)(21).) On June 1, 2020, Governor Whitmer issued E.O. 2020-110, which

continued the incremental reopening of the State by removing what was left of the

default “stay home” requirement and replacing previous restrictions with narrower

and more permissive limitations on certain gatherings, events, and businesses.

(E.O. 2020-110.) Included in E.O. 2020-110 was the first iteration of the crowd-size

limitations on events and social gatherings at issue in this case, capping indoor




                                           6
Case 1:20-cv-00805-PLM-PJG ECF No. 13, PageID.427 Filed 09/21/20 Page 10 of 43




 events and gatherings at 10 people and outdoor events and gatherings at 100

 people. (E.O. 2020-110(5)-(6).)

       Additional orders followed, continuing the incremental reopening, each

 maintaining the similar 10-person and 100-person restrictions on the number of

 attendees permitted at indoor and outdoor events and gatherings respectively, for

 the majority of the State. 12 Pertinent to this case, E.O. 2020-160, issued on July 29,

 2020, made these 10-person/100-person limitations applicable statewide, explaining

 that the State’s “progress in suppressing the disease . . . appear[ed] to have stalled”

 at least in part because of “super-spreading events at large social gatherings.”

 (E.O. 2020-160(7), Preamble.)

       After Plaintiffs’ filed their Complaint, on September 3, 2020, Governor

 Whitmer issued E.O. 2020-176, which rescinded E.O. 2020-160. 13 E.O. 2020-176

 continues the 10-person crowd-size limitations for indoor events and gatherings

 across the State. (E.O. 2020-176(6)(a); see also E.O. 2020-181.) It also maintains

 the 100-person limitation for outdoor events and gatherings, except in Regions 6


 12 On June 5, 2020, Governor Whitmer issued E.O. 2020-115, which applied to and
 lifted many restrictions in Regions 6 (northern Lower Peninsula) and 8 (Upper
 Peninsula), including increasing the permitted number of people at indoor social
 gatherings to 50 people and for outdoor social gatherings to 250 people. (E.O. 2020-
 115(7)(a).)
 13 In the Complaint and Plaintiffs’ motion for preliminary injunction, Plaintiffs
 challenge the restrictions in E.O. 2020-160. To the extent this action is limited to
 E.O. 2020-160, Plaintiffs’ claims are moot because E.O. 2020-160 is no longer in
 effect. See Chafin v. Chafin, 568 U.S. 165, 172 (2013) (claims are moot “when the
 issues presented are no longer ‘live’ or the parties lack a legally cognizable interest
 in the outcome”) (cleaned up); Ky. Right to Life, Inc. v. Terry, 108 F.3d 637, 644 (6th
 Cir 1997) (the legislative repeal of a statute renders a case challenging that statute
 moot).


                                            7
Case 1:20-cv-00805-PLM-PJG ECF No. 13, PageID.428 Filed 09/21/20 Page 11 of 43




 (northern Lower Peninsula) and 8 (Upper Peninsula), where the limitation has

 increased to 250 people. (Id. ¶¶ (6)(a), (8)(a).)


 Plaintiffs’ Complaint and motion for preliminary injunctive relief.

       Plaintiff Election Integrity Fund (EIF) alleges that it is a nonprofit entity and

 its “primary purpose” is “maintain[ing] the integrity of electoral processes,

 preserving the purity of elections, and guarding against the abuse of the elective

 franchise.” (Compl. ¶ 63, PageID.17.) EIF also alleges that it planned to hold

 events—all indoors—on August 24, August 31, September 29, and October 27. (Id.

 ¶ 44, PageID.11.) The events would focus on “poll challengers,” including training,

 strategizing, and providing information for such “poll challengers” in advance of the

 November general election. (Id. ¶ 44, PageID.11.)

       Plaintiff One Nation Michigan alleges that it is an unincorporated association

 and that its “primary purpose” is “promoting reasonable and responsible dialogue

 on race . . . .” (Id. ¶ 64, PageID.17.) One Nation states that it planned to host

 meetings—again, all indoors—on August 28, September 11, and October 2. (Id. ¶

 46, PageID.12.) One Nation’s events would allegedly include discussions “regarding

 race and unity in advance of the November election . . . .” (Id. ¶ 46, PageID.12.)

       Plaintiffs contend that the crowd-size limitation for indoor events and

 gatherings contained in E.O. 2020-160 (now E.O. 2020-176) would inhibit their

 ability to host their planned indoor events with over 10 people, thereby infringing

 on their First Amendment speech rights. Their complaint alleges: (1) the E.O. is a

 violation of Plaintiffs’ first amendment rights as a direct restriction or as an



                                             8
Case 1:20-cv-00805-PLM-PJG ECF No. 13, PageID.429 Filed 09/21/20 Page 12 of 43




 unlawful time, place, and manner restriction (id. ¶¶ 79, 82, PageID.19-20); (2) the

 E.O is a violation of the first amendment’s overbreadth doctrine (id. ¶ 97,

 PageID.22); (3) the E.O. is void for vagueness (id. ¶ 133, PageID.29); and (4) the

 E.O. is a violation of Plaintiffs’ first amendment rights as an unlawful prior

 restraint (id. ¶ 148, PageID.31).

       For the reasons stated below, Plaintiffs’ complaint should be dismissed in its

 entirety.




                                           9
Case 1:20-cv-00805-PLM-PJG ECF No. 13, PageID.430 Filed 09/21/20 Page 13 of 43




                               STANDARD OF REVIEW

       Under Federal Rule of Civil Procedure 12(b)(6), “[t]o survive a motion to

 dismiss, a complaint must contain sufficient factual matter, accepted as true, to

 state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662,

 678 (2009) (cleaned up). This “plausibility” review is “a context-specific task” that

 requires the reviewing court to determine whether the plaintiff has not just

 “alleged,” but pleaded facts sufficient to “show[],” an entitlement to relief that is

 actually plausible, and not merely “conceivable” or “possible.” Id. at 679, 680.

 “[F]acts that are merely consistent with a defendant’s liability” are not enough. Id.

 at 678. And in making this assessment, courts are only to consider facts that are

 truly well pleaded: they are not to take as true “legal conclusions,” including when

 “couched as a factual allegation,” nor “mere conclusory statements” or “naked

 assertions devoid of further factual enhancement.” Id. at 678–79 (cleaned up).


                                      ARGUMENT

 I.    Plaintiffs lack standing to contest the 100-person limitation for
       outdoor events.

       To the extent Plaintiffs challenge the 100-person limitation for outdoor

 events covering most of the Lower Peninsula (E.O. 2020-176(6)(a)), they lack

 standing to pursue this claim.

       Plaintiffs “must demonstrate standing for each claim [they] seek[] to press

 and for each form of relief that is sought.” Town of Chester v. Laroe Estates, Inc.,

 137 S. Ct. 1645, 1650 (2017) (internal quotations omitted). To demonstrate




                                            10
Case 1:20-cv-00805-PLM-PJG ECF No. 13, PageID.431 Filed 09/21/20 Page 14 of 43




 standing, Plaintiffs must allege a “concrete and particularized” injury that is

 traceable to the challenged action. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560

 (1992).

       While Plaintiffs passingly allege, in cursory and conclusory fashion, that they

 “intend[] to hold outdoor rallies which [they] expect[] will draw attendance in excess

 of the limits imposed by the Governor’s orders” (Compl. ¶¶ 45, 47, PageID.11–12),

 they do not allege that they are actually planning to host an outdoor event, let alone

 an outdoor event with over 100 people in attendance. Each of the events that

 Plaintiffs allege they planned are indoor events. (Id. ¶¶ 44, 46, PageID.11–12.)

       Thus, as Plaintiffs do not allege any injury traceable to the 100-person

 limitation on outdoor events, Plaintiffs fail to establish standing to challenge the

 outdoor limitation. See Iqbal, 556 U.S. at 678–79 (making clear that “mere

 conclusory statements” or “naked assertions devoid of further factual enhancement”

 are inadequate to state a claim for relief) (cleaned up).


 II.   The crowd-size limitation for indoor events is entitled to deference
       under Jacobson v Massachusetts.

       The crowd-size limitation for indoor events is a proper exercise of the

 authority given to the States to combat a public health crisis. It has long been

 recognized that state actors, when faced with “great danger[ ],” are permitted great

 latitude to secure the public health. Jacobson, 197 U.S. at 29; see also S. Bay

 United Pentecostal Church v. Newsom, 140 S. Ct. 1613, 1613–14 (2020) (Roberts,

 C.J., concurring) (recognizing state officials’ “broad” latitude in managing COVID-




                                            11
Case 1:20-cv-00805-PLM-PJG ECF No. 13, PageID.432 Filed 09/21/20 Page 15 of 43




 19 restrictions). As Jacobson and South Bay reflect, the Supreme Court,

 recognizing the separation of powers and the limits on the judiciary to invade the

 authority of a co-equal branch, has steadfastly refused to “usurp the functions of

 another branch of government” by second-guessing the executive’s exercise of police

 power in such circumstances. Jacobson, 197 U.S. at 28; see also S. Bay, 140 S. Ct.

 at 1614 (holding that executive judgment in managing COVID-19 “should not be

 subject to second-guessing by an unelected federal judiciary, which lacks the

 background, competence, and expertise to assess public health and is not

 accountable to the people”) (internal quotations omitted). Indeed, as the Sixth

 Circuit recently reaffirmed, “the police power retained by the states empowers state

 officials to address pandemics such as COVID-19 largely without interference from

 the courts.” League of Independent Fitness Facilities and Trainers v. Whitmer, 814

 F. App’x 125, 127 (6th Cir. 2020) (“LIFFT”).

       Since the start of the COVID-19 pandemic, courts around the country have

 applied Jacobson’s deferential standard to orders intended to combat the virus that

 implicate enumerated constitutional rights, including those under the First

 Amendment. See, e.g., S. Bay, 140 S. Ct. at 1614 (applying Jacobson to claims

 under the Free Exercise Clause); LIFFT, 814 F. App’x at 127 (applying Jacobson to

 equal protection claims); In re Abbott, 954 F.3d 772, 784 (5th Cir. 2020) (applying

 Jacobson to substantive due process claims); Geller v. De Blasio, No. 20 CV 3566,

 2020 WL 2520711, at *3, 4–5 (S.D.N.Y. May 18, 2020) (applying Jacobson to First

 Amendment speech claims challenging the restrictions on gatherings for political




                                          12
Case 1:20-cv-00805-PLM-PJG ECF No. 13, PageID.433 Filed 09/21/20 Page 16 of 43




 protests); Martin v Warren, No. 20-CV-6538, 2020 WL 5035612 (W.D.N.Y. Aug. 26,

 2020) (denying motion for PI challenging the constitutionality of an E.O. restricting

 gatherings and reasoning that First Amendment challenge must be reviewed

 “through the ‘lens’ of Jacobson”).

       As this ever-growing body of caselaw reflects, while the State’s authority

 during this pandemic is not limitless, Jacobson mandates that deference to the

 State’s decisionmaking is paramount, and that courts abstain from interfering with

 restrictions imposed in response to the pandemic unless there is “no real or

 substantial relation” between the restriction and public health and safety, or the

 restriction is “beyond all question, a plain palpable invasion of rights.” Jacobson,

 197 U.S. at 31.

       As the Sixth Circuit explained, overcoming Jacobson deference is “no easy

 task.” LIFFT, 814 F. App’x at 128. The challenged restriction is presumed

 constitutional and it is “incumbent upon Plaintiffs to negate ‘every conceivable basis

 which might support’ it” under a rational basis review. Id. at 128 (quoting Armour

 v. City of Indianapolis, 566 U.S. 673, 681 (2012)). This analysis requires a plaintiff

 to “disprove all possible justifications for the [o]rder regardless whether those

 justifications actually motivated the Governor’s decisionmaking.” Id. (citation

 omitted). And the restriction “need not be the most effective or least restrictive

 measure possible to attempt to stem the spread of COVID-19.” Id. at 129 (citation

 omitted). As this Court has aptly summarized, “[u]nder Jacobson, the Court cannot

 second-guess the executive’s power during a pandemic unless the executive




                                           13
Case 1:20-cv-00805-PLM-PJG ECF No. 13, PageID.434 Filed 09/21/20 Page 17 of 43




 promulgates a completely baseless rule.” CH Royal Oak, LLC v. Whitmer, No. 1:20-

 cv-570, 2020 WL 4033315, at *6 (W.D. Mich. July 16, 2020) (citing LIFFT).


          A.     Jacobson deference applies and forecloses Plaintiffs’
                 challenges to the crowd-size limitation on indoor events.

          There is no viable path for Plaintiffs around Jacobson’s well-settled rule and

 the great deference it affords to the Governor’s decisions and actions in response to

 this pandemic. The 10-person limitation for indoor events is by no means

 “completely baseless.” Id. To the contrary, it plainly has a “real or substantial

 relation” to protecting public health during this pandemic and is not “beyond all

 question, a plain, palpable invasion of rights secured by the fundamental law.”

 Jacobson, 197 U.S. at 31.

          First, the 10-person crowd-size limitation for indoor events has a “real and

 substantial relation” to slowing the spread of COVID-19. As the CDC has

 explained, “[i]ndoor spaces are more risky than outdoor spaces where it might be

 harder to keep people apart and there’s less ventilation.” 14 Indeed, at least one

 study has found that “[t]he risk of infection indoors is almost 19 times higher than

 in open-air environment.” 15 And this risk only increases further based on the

 number of people present and the duration of their congregation. 16 Accordingly, the

 Governor’s executive orders have, among other things, placed number caps and




 14   (Ex. D.)
 15   (Ex. F.)
 16   (Ex. D.)


                                             14
Case 1:20-cv-00805-PLM-PJG ECF No. 13, PageID.435 Filed 09/21/20 Page 18 of 43




 social distancing requirements on events and social gatherings—with significantly

 tighter restrictions for indoor ones than outdoor ones, commensurate with the level

 of risk each type generally poses. These limitations plainly have a “real or

 substantial relation” to suppressing the spread of COVID-19.

       For the second Jacobson inquiry, the 10-person limitation for indoor social

 events is not “beyond all question, a plain, palpable invasion” of Plaintiffs’ rights.

 Jacobson, 197 U.S. at 31. In their motion for preliminary injunction, Plaintiffs

 contended that their First Amendment speech rights are “specifically-enumerated

 rights.” (Pls.’ Memo. at 29, PageID.104.) But Plaintiffs do not allege—and cannot

 demonstrate—a fundamental right to gather indoors with more than 10 people at a

 time, particularly when ample other options remain available for Plaintiffs to

 exercise their speech rights. And more fundamentally, Jacobson is clear that its

 deferential standard of review applies to alleged infringements of “all rights,”

 including those “secured by the fundamental law.” Jacobson, 197 U.S. at 26, 31

 (emphasis added). Correspondingly, courts have frequently upheld against First

 Amendment challenges a variety of crowd-size limitations and other measures

 taken in response to the public health needs created by this pandemic, including

 stay home orders and temporary bans on gatherings of any size. See, e.g., Geller,

 2020 WL 2520711, at *3, 4–5 (declining to enjoin New York City officials from




                                            15
Case 1:20-cv-00805-PLM-PJG ECF No. 13, PageID.436 Filed 09/21/20 Page 19 of 43




 enforcing a restriction on all non-essential gatherings where the plaintiff sought to

 conduct a political protest and raised First Amendment speech claims). 17

       Moreover, as discussed in greater detail below, the 10-person limitation is

 generally applicable, content-neutral, and allows for ample other speech activities,

 including outdoor events with up to 100 attendees at a time, successive indoor

 events with up to 10 attendees at a time, and virtual meetings of any size. Thus,

 Plaintiffs cannot articulate a First Amendment violation, let alone a violation that

 is “beyond all question, plain” and “palpable.”

       For these reasons, Jacobson deference applies to, and forecloses, Plaintiffs’

 challenge to the crowd-size limitation for indoor events. Plaintiffs’ claims,

 therefore, fail as a matter of law and must be dismissed.




 17 See also, e.g., Illinois Republican Party v. Pritzker, No. 20-2175, 2020 WL 5246656
 (7th Cir. Sept. 3, 2020); CH Royal Oak, 2020 WL 4033315; Lebanon Valley Auto
 Racing Corp. v. Cuomo, No. 1:20-CV-0804, 2020 WL 4596921 (N.D.N.Y. Aug. 11,
 2020); Murphy v. Lamont, No. 3:20-CV-0694, 2020 WL 4435167 (D. Conn. Aug. 3,
 2020); Geller v. Cuomo, No. 20 Civ. 4653, 2020 WL 4463207 (S.D.N.Y. Aug. 3, 2020);
 Antietam Battlefield v. Hogan, No. CCB-20-1130, 2020 WL 2556496 (D. Md. May 20,
 2020). This includes challenges under the religion clauses of the First Amendment.
 See, e.g., S. Bay, 140 S. Ct. 1613; Cavalry Chapel Dayton Valley v. Sisolak, No.
 19A1070, __ S.Ct. __, 2020 WL 4251360 (July 24, 2020); Elim Romanian Pentecostal
 Church v. Pritzker, 962 F.3d 341 (7th Cir. June 16, 2020); Harvest Rock Church, Inc.
 v. Newsom, No. LACV 20-6414, 2020 WL 5265564 (C.D. Cal. Sept. 2, 2020); Whitsitt
 v. Newsom, No. 2:20 CV 00691, 2020 WL 4818780 (E.D. Cal. Aug. 19, 2020); High
 Plains Harvest Church v. Polis, No. 1:20-CV-01480, 2020 WL 4582720 (D. Colo.
 Aug. 10, 2020); Cavalry Chapel of Bangor v. Mills, No. 1:20-cv-00156, 2020 WL
 2310913 (D. Maine May 9, 2020); Cross Culture Christian Center v. Newsom, No.
 2:20-cv-00832, 2020 WL 2121111 (E.D. Cal. May 5, 2020); Cassell v. Snyders, No. 20
 C 50153, 2020 WL 2112374 (N.D. Ill. May 3, 2020).


                                           16
Case 1:20-cv-00805-PLM-PJG ECF No. 13, PageID.437 Filed 09/21/20 Page 20 of 43




       B.     Plaintiffs’ arguments miss the mark and fail to overcome the
              great deference owed under Jacobson.

       In resisting this conclusion, Plaintiffs, in their previously filed motion for

 preliminary injunction, argued that the indoor events limitation “inexplicably

 applies” to Plaintiffs but not to casinos, restaurants, and bars. (Pls.’ Memo. at 30–

 31, PageID.105–06.) This misses the mark, legally and factually, for three reasons.

       First, it ignores that, while the crowd-size limitation on events and

 gatherings does not govern these establishments’ operations across the board, the

 limitation does still apply to them; these establishments are no more capable than

 Plaintiffs of hosting an indoor event or gathering exceeding 10 people. That is

 because of the difference in risk posed by events and gatherings, on the one hand,

 and these establishments’ general operations, on the other. Accompanying

 guidance makes this point, and its rationale, perfectly clear:

       The separate capacity limits applicable to restaurants, food courts, cafes,
       coffeehouses, bars, taverns, brew pubs, breweries, microbreweries,
       distilleries, wineries, tasting rooms, special licensees, clubs, and like places
       do not allow for larger social gatherings or events to take place by reason of
       the fact that they are held at such venues. A central risk of a large social
       gathering or event is that the people who have congregated for that
       gathering or event will interact with one another over a long period of time.
       That same level of risk is not present among people who happen to be in the
       same establishment and are seated at different tables.[18]

 18E.O. 2020-176 FAQ, https://www.michigan.gov/coronavirus/0,9753,7-406-
 98178_98455-538942--,00.html; E.O. 2020-160 FAQ,
 https://www.michigan.gov/coronavirus/0,9753,7-406-98178_98455-535202--
 ,00.html. Plaintiffs also ignore that, in allowing casinos to resume limited
 operations throughout the state, the Governor explained that casinos “have been
 operating safely across most of the country and in tribal areas in Michigan,” in
 contrast to the “super-spreading” problems that have continued to flare from
 gatherings. (E.O. 2020-160, Preamble, p. 1.)



                                           17
Case 1:20-cv-00805-PLM-PJG ECF No. 13, PageID.438 Filed 09/21/20 Page 21 of 43




       Second, as this guidance reflects, these establishments’ general operations

 are governed by strict occupancy and other safety restrictions contained in

 separate executive orders. (See, e.g., E.O. 2020-175(8), (15) (current restaurant,

 bar, and casino restrictions)); E.O. 2020-161(8), (15) (previous restaurant, bar, and

 casino restrictions)). While Plaintiffs, at times, generally gesture toward this fact

 when invoking these other establishments, they do not suggest that they plan to

 abide by all the restrictions that these establishments must follow. Instead, it

 seems Plaintiffs simply want to choose for themselves what measures they view as

 sufficiently safe for their indoor meetings.

       Third, and most fundamentally, even if Plaintiffs’ offered comparison had

 some merit, it hardly “disprove[s] all possible justifications” for the crowd-size

 limitation on indoor events, as it must under Jacobson. LIFFT, 814 F. App’x at

 128. To be constitutional, the crowd-size limitation “need not be the most effective

 or least restrictive measure possible to attempt to stem the spread of COVID-19.”

 Id. at 129 (citation omitted). Plaintiffs may question the limitation’s wisdom or

 efficacy, and they may prefer a different rule (or none at all). But none of that

 bears on the legal viability of their claims. “Shaping the precise contours of public

 health measures entails some difficult line-drawing. Our Constitution wisely

 leaves that task to officials directly accountable to the people.” Id. Plaintiffs have

 not alleged that the crowd-size limitation for indoor events is “completely baseless,”

 CH Royal Oak, 2020 WL 4033315, at *6, and has “no real or substantial relation”




                                            18
Case 1:20-cv-00805-PLM-PJG ECF No. 13, PageID.439 Filed 09/21/20 Page 22 of 43




 to suppressing the spread of COVID-19, Jacobson, 197 U.S. at 31 (emphasis

 added)—as they must to state a plausible claim for relief.

       Plaintiffs also relied on Maryville Baptist Church, Inc. v. Beshear, 957 F.3d

 610 (6th Cir. 2020) (see Pls.’ Memo. at 30, PageID.105), but that analogy fares no

 better. In Maryville, the Sixth Circuit struck down, under the Free Exercise

 Clause, an executive order in Kentucky that banned all gatherings for religious

 worship, regardless of whether they were indoors or outdoors and regardless of the

 number of congregants, while providing “exceptions for comparable secular

 activities.” Maryville, 957 F.3d at 611, 614. Maryville involved a different

 constitutional right than is at issue here, and the categorical prohibition it struck

 down is miles from the crowd-size limitation challenged in this case. This

 limitation does not prohibit Plaintiffs from meeting in-person or engaging in any

 form of expressive activity; it simply places a cap on how many people can gather

 in person for those meetings at one time. And as discussed, contrary to Plaintiffs’

 characterization, there are no “exceptions” from the limitation for casinos, bars,

 and restaurants, nor are those establishments’ general operations “comparable” in

 terms of risk.

       Indeed, Maryville itself seems to belie Plaintiffs’ attempted reliance on it,

 noting that, if the “problem [wa]s numbers” in attendance at religious gatherings,

 “then there is a straightforward remedy: limit the number of people who can attend

 a service at one time.” Id. at 615 (emphasis added). This is precisely what the

 Governor’s executive orders do here. And as ample caselaw confirms, such




                                           19
Case 1:20-cv-00805-PLM-PJG ECF No. 13, PageID.440 Filed 09/21/20 Page 23 of 43




 limitations are a sound and fully constitutional response to the threat posed by

 COVID-19. See, e.g., Cavalry Chapel, __ S.Ct. __, 2020 WL 4251360 (letting stand

 a COVID-19 crowd-size limitation applicable to religious services regardless of a

 venue’s size or the social distancing measures implemented, while allowing casinos

 and other entertainment facilities to open at 50 percent of their maximum

 capacity); n 18, supra.

        Given the wide latitude and deference owed to the State’s actions under

 Jacobson and the clear rational basis supporting the temporary restriction on the

 number of attendees at indoor events and gatherings, Plaintiffs’ claims must be

 dismissed.


 III.   Even if Jacobson does not apply to the crowd-size limitation for
        indoor events, the limitation passes constitutional muster, and
        Plaintiffs fail to state a claim.

        A.    The crowd-size limitation is not a prior restraint.

        Plaintiffs allege that the crowd-size limitation for indoor events functions as

 a prior restraint. (Compl. ¶¶ 139–156, PageID.29–32.) Generally, prior restraints

 are presumed invalid because they are “tantamount to censorship and thought

 control.” Polaris Amphitheater Concerts, Inc. v. City of Westerville, 267 F.3d 502,

 506 (6th Cir. 2001) (citing Near v. Minnesota, 283 U.S. 697, 713 (1931)). But this

 limitation is not a prior restraint for two reasons: (1) the limitation does not

 regulate the expressive element of Plaintiffs’ speech, and (2) the misdemeanor

 penalty contained in the executive orders is a subsequent punishment.




                                           20
Case 1:20-cv-00805-PLM-PJG ECF No. 13, PageID.441 Filed 09/21/20 Page 24 of 43




              1.     The crowd-size limitation for indoor events does not
                     regulate the expressive element of Plaintiffs’ conduct.

       A prior restraint “exists when the exercise of a First Amendment right

 depends on the prior approval of public officials.” Deja Vu of Nashville, Inc. v.

 Metro. Gov’t of Nashville, 274 F.3d 377, 400 (6th Cir. 2001); see also Polaris, 267

 F.3d at 508 (“The essence of the prior restraint doctrine is censorship—a system in

 which bureaucrats screen material and remove from it parts that are considered too

 harmful or offensive for public consumption.”). But “[n]ot every governmental

 action that affects future expression is a prior restraint.” CH Royal Oak, 2020 WL

 4033315, at *3. Rather, while the First Amendment protects a broad range of

 speech and conduct, the prohibition on prior restraints only applies to “conduct with

 a significant expressive element that drew the legal remedy in the first place.”

 Arcara v. Cloud Books, Inc., 478 U.S. 697, 706 (1986). Here, Plaintiffs’ potential

 unlawful action is the holding of events with over 10 people indoors at one time, and

 not the planned expressive activity at any such events. Thus, the prior restraint

 doctrine does not apply.

       In Arcara v. Cloud Books, Inc., 478 U.S. 697, 699 (1986), the Supreme Court

 assessed a constitutional challenge arising from the closure of an adult bookstore

 following an investigation that revealed that it was being used for the solicitation of

 prostitution. Id. This discovery “formed the basis of a civil complaint . . . seeking

 closure of the premises” under a state law that declared buildings used in the

 solicitation of prostitution to be nuisances. Id. The bookstore then challenged the




                                           21
Case 1:20-cv-00805-PLM-PJG ECF No. 13, PageID.442 Filed 09/21/20 Page 25 of 43




 imposition of the closure remedy as an infringement of its constitutionally protected

 bookselling activities. Id. at 700.

       In reviewing the bookstore’s First Amendment claim, the Court noted its

 earlier holding in United States v. O’Brien, 391 U.S. 367, 376 (1968), which provided

 that “when ‘speech’ and ‘nonspeech’ elements are combined in the same course of

 conduct, a sufficiently important governmental interest in regulating the nonspeech

 element can justify incidental limitations on First Amendment freedoms.” Arcara,

 478 U.S. at 700. The Court nevertheless concluded that the O’Brien test for

 evaluating the validity of the government’s interest in imposing incidental

 limitations on expression simply was not implicated by the closure of the bookstore.

 Id. at 705. It explained:

       [W]e have not traditionally subjected every criminal and civil sanction
       imposed through legal process to ‘least restrictive means’ scrutiny
       simply because each particular remedy will have some effect on the
       First Amendment activities of those subject to sanction. Rather, we
       have subjected such restrictions to scrutiny only where it was conduct
       with a significant expressive element that drew the legal remedy in the
       first place, . . . or where a statute based on a nonexpressive activity has
       the inevitable effect of singling out those engaged in expressive activity
       ....

 Id. at 706–07. Accordingly, the Court held that the case before it “involve[d] neither

 situation” and concluded that “the First Amendment is not implicated by the

 enforcement of a public health regulation of general application against the physical

 premises in which respondents happen to sell books.” Id.

       This holding makes clear that a sanction imposed, or threatened to be

 imposed, pursuant to a generally applicable law does not trigger First Amendment

 scrutiny—even where the sanction results in a burden on expression. See CH Royal


                                           22
Case 1:20-cv-00805-PLM-PJG ECF No. 13, PageID.443 Filed 09/21/20 Page 26 of 43




 Oak, 2020 WL 4033315, at *3–4 (analyzing Acara). And this makes sense. As

 explained in Arcara, “every civil and criminal remedy imposes some conceivable

 burden on First Amendment protected activities.” Arcara, 478 U.S. at 706; see also

 City of Dallas v. Stanglin, 490 U.S. 19, 25 (1989) (“It is possible to find some kernel

 of expression in almost every activity a person undertakes—for example, walking

 down the street or meeting one’s friends at a shopping mall—but such a kernel is

 not sufficient to bring the activity within the protection of the First Amendment.”).

 Indeed, “[o]ne liable for a civil damages award has less money to spend on paid

 political announcements or to contribute to political causes, yet no one would

 suggest that such liability gives rise to a valid First Amendment claim.” Arcara,

 478 U.S. at 706 (citation omitted). Therefore, a restriction or government action is

 subject to First Amendment scrutiny only where (1) “it was conduct with a

 significant expressive element that drew the legal remedy in the first place,” or (2)

 “where a statute based on a nonexpressive activity has the inevitable effect of

 singling out those engaged in expressive activity.” Id. at 706–07.

       Neither situation is present here. Under E.O. 2020-176 (and previously E.O.

 2020-160), Plaintiffs are temporarily unable to host events with over 10 people

 indoors at one time or 100 people outdoors at one time. This limitation has nothing

 to do with the political nature or expressive elements of Plaintiffs’ alleged events;

 rather, it is directed at protecting the public health by prohibiting events and

 gatherings with crowd sizes that present a heightened risk of infection. Thus, the




                                           23
Case 1:20-cv-00805-PLM-PJG ECF No. 13, PageID.444 Filed 09/21/20 Page 27 of 43




 speech component is immaterial. What matters is reasonably limiting sustained

 congregations of people, particularly indoors, in the midst of a pandemic.

       This Court, in CH Royal Oak, similarly determined that the temporary

 restriction on opening a movie theater did not regulate the expressive conduct of an

 indoor film festival that the theater intended to host. 2020 WL 4033315, at *4–5.

 Rather, the restriction was “directed at protecting the public health by keeping

 business that present a heightened risk of coronavirus infection from opening.” Id.

 at *4. It “d[id] not matter what kind of event [the theater] had planned to throw”

 because, even though the “film festival certainly ha[d] an expressive element,” “it

 [wa]s not the speech of the festival” that was regulated but “simply the congregation

 of large crowds, indoors, for hours at a time.” Id. The same analysis applies here:

 the orders’ limitation is directed at preventing the spread of the virus from events

 and gatherings and is unrelated to the type or purpose of the event or gathering.

 Like in Ancara, Plaintiffs may not “claim special protection from governmental

 regulations of general applicability simply by virtue of [its] First Amendment

 protected activities.” Ancara, 478 U.S. at 705.

       Nor is there evidence or allegations that the limitation has the “inevitable

 effect of singling out” Plaintiffs or anyone else engaged in expressive activities. Id.

 at 707. To the contrary, it is content neutral and generally applicable.

       Plaintiffs contend that the inclusion of a “[s]eparation of powers” provision in

 E.O. 2020-160, which is also included in E.O. 2020-176, creates an exception to the

 crowd-size limitation and that somehow Governor Whitmer is the only person who




                                            24
Case 1:20-cv-00805-PLM-PJG ECF No. 13, PageID.445 Filed 09/21/20 Page 28 of 43




 can determine if the purported exception applies. (Compl. ¶¶ 123, 130–31, 134,

 PageID.27–29.) But this provision does not create an exception to the crowd-size

 limitation—or, for that matter, to any other portion of the executive orders. As this

 Court instructed in CH Royal Oak, the separation of powers provision simply

 “preserve[s] the Jacobson framework.” 2020 WL 4033315, at *6 (finding that the

 provision “protect[s] individuals’ constitutional rights to the extent that they are

 protected under Jacobson”). 19 Plaintiffs’ attempt to manufacture an exception to

 the crowd-size limitation by referencing the separation of powers provision is

 accordingly unsupported.

       The crowd-size limitation for indoor events is unambiguous and does not lend

 itself to selective enforcement based on the expressive content of the event or

 gathering. As Plaintiffs have conceded, “the reality [is] that local officials follow the

 letter of the underlying prohibition” regarding the number of people who may

 gather indoors. (Pls.’ Memo. at 28, PageID.103.) And Plaintiffs’ allegations

 regarding their interactions with local officials reflect uniform enforcement of the

 indoor event limitation. (See Compl. ¶¶ 49–58, PageID.12–15.) Thus, even in

 Plaintiffs’ experience, there is no selective enforcement or “singling out” based on

 their expressive conduct. Arcara, 478 U.S. at 707; see also CH Royal Oak, 2020 WL

 4033315, at *5 (“EO 2020-110 does not have the ‘inevitable effect’ of singling out

 expressive activity.”). Plaintiffs also do not allege that the Governor somehow


 19CH Royal Oak addressed the separation of powers provision in E.O. 2020-110,
 which is substantively identical to the provision in E.O. 2020-160 and E.O. 2020-
 176. Compare E.O. 2020-110(15) with E.O. 2020-160(13) and E.O. 2020-176(13).


                                            25
Case 1:20-cv-00805-PLM-PJG ECF No. 13, PageID.446 Filed 09/21/20 Page 29 of 43




 granted prior approval for any indoor events or gatherings. In fact, Plaintiffs again

 concede that, “[t]o Plaintiffs’ knowledge,” the Governor has “never acknowledged an

 exception” for such. (Compl. ¶ 128, PageID.28.)

       Therefore, as the crowd-size limitation for indoor events and gatherings

 generally applies regardless of the expressive conduct of any such event or

 gathering, it does not create a prior restraint.


              2.     The misdemeanor penalty contained in the executive
                     orders constitutes a subsequent punishment.

       As its name suggests, “[t]he term prior restraint is used ‘to describe

 administrative and judicial orders forbidding certain communications when issued

 in advance of the time that such communications are to occur.’” Alexander v. United

 States, 509 U.S. 544, 550 (1993) (emphasis added). Thus, “[a]n action taken after

 the speech is expressed, like a punishment for disfavored speech, is not

 a prior restraint.” Novak v. City of Parma, 932 F.3d 421, 432 (6th Cir. 2019) (citing

 Alexander, 509 U.S. at 554).

       The penalty for “a willful violation” of the executive orders, including the

 crowd-size limitation for indoor events and gatherings, is a misdemeanor violation.

 (E.O. 2020-160(17); E.O. 2020-176(18).) This penalty is a subsequent punishment

 as it only occurs after the willful violation. See CH Royal Oak, 2020 WL 4033315, at

 *5. Plaintiffs do not allege that they would somehow be punished in advance of

 their planned indoor meetings.




                                            26
Case 1:20-cv-00805-PLM-PJG ECF No. 13, PageID.447 Filed 09/21/20 Page 30 of 43




       For these reasons, Plaintiffs have not stated a plausible claim that the crowd-

 size limitation contained in E.O. 2020-160 or E.O. 2020-176 constitutes a prior

 restraint. Plaintiffs’ claims fail as a matter of law and must be dismissed.


       B.     The crowd-size limitation is a content neutral time, place, and
              manner restriction.

       In addition to contesting the crowd-size limitation for events and gatherings

 as a prior restraint, Plaintiffs also allege that the limitation violates their First

 Amendment rights by adversely impacting their “ability to effectively advance their

 jointly held political and electoral goals.” (Compl. ¶ 77, PageID.19; see also id. ¶¶

 69–88, PageID.18–21.) Though Plaintiffs assert that the Court should apply strict

 scrutiny to the limitation, the limitation is a content neutral regulation and

 therefore, at most, intermediate scrutiny should apply.


              1.     The challenged limitation is content neutral and
                     intermediate scrutiny applies.

       The Supreme Court has long held that regulations that target speech based

 on its content are subject to strict scrutiny. Reed v. Town of Gilbert, 576 U.S. 155,

 163 (2015); Turner Broad. Sys. v. FCC, 512 U.S. 622, 641–42 (1994). However, “[i]n

 contrast, regulations that are unrelated to the content of speech are subject to an

 intermediate level of scrutiny, because in most cases they pose a less substantial

 risk of excising certain ideas or viewpoints from the public dialogue.” Id. (citing

 Clark v. Cmty. for Creative Non-Violence, 468 U.S. 288, 293 (1984)).




                                            27
Case 1:20-cv-00805-PLM-PJG ECF No. 13, PageID.448 Filed 09/21/20 Page 31 of 43




       The main inquiry to determine if a regulation is content neutral or content

 based is “whether the government has adopted [the] regulation of speech because of

 [a] disagreement with the message it conveys.” Ward v. Rock Against Racism, 491

 U.S. 781, 791 (1989); see also Reed, 576 U.S. at 163. If the regulation “confer[s]

 benefits or impose[s] burdens on speech without reference to the ideas or views

 expressed are in most instances content-neutral.” Turner, 512 U.S. at 643.

       Here, E.O. 2020-160 and E.O. 2020-176 are first and foremost public health

 regulations. The orders are calculated to slow the spread of COVID-19, thereby

 saving the lives of Michigan residents. Even a cursory review reveals that the

 executive orders nowhere reference speech or communication; instead, they contain

 words and phrases that are generally associated with conduct. In other words, E.O.

 2020-160 and E.O. 2020-176 target the spread of COVID-19 in a content-neutral

 fashion.

       The crowd-size limitation for events and gatherings likewise applies

 neutrally. The limitation does not “draw[ ] distinctions based on the message,”

 Reed, 576 U.S. at 156, “distinguish among different speakers, allowing speech by

 some but not others,” Citizens United v. Fed. Election Comm’n, 558 U.S. 310, 340

 (2010), or, in its application, “require enforcement authorities to examine the

 content of the message that is conveyed to determine whether a violation has

 occurred,” McCullen v. Coakley, 573 U.S. 464, 479 (2014) (internal quotation

 omitted). Instead, the limitation applies to events and gatherings regardless of the

 content of their messages.




                                           28
Case 1:20-cv-00805-PLM-PJG ECF No. 13, PageID.449 Filed 09/21/20 Page 32 of 43




       Plaintiffs do not argue that the crowd-size limitation is content based.

 Rather, Plaintiffs contend that any burden on political speech—whether content

 neutral or content based—is subject to strict scrutiny. (See Compl. ¶¶ 78, 80,

 PageID.19.) Putting aside whether the meetings that Plaintiffs allege they have

 planned should be considered political speech, caselaw is clear that, even for

 regulations that in some way burden potential political speech, a regulation is

 subject to intermediate scrutiny if it is content neutral. See McCullen, 573 U.S. at

 480–81 (content neutral regulation on location of political speech related to abortion

 subject to intermediate scrutiny); see also, e.g., CH Royal Oak, 2020 WL 4033315, at

 *5–6 (applying intermediate scrutiny to an order that allegedly impinged on a movie

 theater’s political speech); Geller, 2020 WL 2520711, at *4 (applying intermediate

 scrutiny to a content neutral restriction on all social gatherings, including political

 protests).

       Because the crowd-size limitation is content neutral, intermediate scrutiny at

 most should apply.


              2.      The crowd-size limitation is a reasonable time, place, or
                      manner restriction that withstands intermediate
                      scrutiny.

       Intermediate scrutiny requires that restrictions that burden speech “are

 narrowly tailored to serve a significant government interest, and . . . leave open

 ample alternative channels for communication of the information.” Ward, 491 U.S.

 at 791 (quoting Clark, 468 U.S. at 293).




                                            29
Case 1:20-cv-00805-PLM-PJG ECF No. 13, PageID.450 Filed 09/21/20 Page 33 of 43




       Here, the crowd-size limitation for indoor events and gatherings certainly

 serves a significant government interest in attempting to reduce the spread of

 COVID-19 within indoor settings, where the virus is the most easily transmitted.

 From Jacobson through LIFFT, courts have consistently recognized that the State

 has a significant interest in protecting public health and limiting the spread of

 disease. Plaintiffs do not allege otherwise. (See Compl. ¶¶ 82–84, PageID.20.)

       The crowd-size limitation is also “narrowly tailored to serve” the interest of

 reducing the spread of the virus. Ward, 491 U.S. at 791. For this requirement, “the

 Supreme Court has repeatedly noted that ‘when a content-neutral regulation does

 not entirely foreclose any means of communication, it may satisfy the tailoring

 requirement even though it is not the least restrictive or least intrusive means of

 serving the statutory goal.’” CH Royal Oak, 2020 WL 4033315, at *5 (quoting Hill

 v. Colorado, 530 U.S. 703, 726 (2000)). This requirement is met if the regulation

 “promotes a substantial government interest that would be achieved less effectively

 absent the regulation.” Ward, 491 U.S. at 798–99. Here, the limitation promotes

 the State’s interest in reducing the spread of COVID-19, and this State interest

 would be “less effectively” achieved absent the regulation given that the virus is

 known to spread in large indoor gatherings. Id.; see also CH Royal Oak, 2020 WL

 4033315, at *5 (“[T]he government interest of protecting the public from the

 coronavirus would be achieved less effectively if large groups were permitted to

 gather for sustained periods.”).




                                           30
Case 1:20-cv-00805-PLM-PJG ECF No. 13, PageID.451 Filed 09/21/20 Page 34 of 43




       Moreover, the temporary crowd-size limitation does not in any way foreclose

 Plaintiffs’ ability to host meetings and spread their messages. They could host

 online events without restriction, they could host multiple outdoor events with up to

 100 attendees, and they could host multiple indoor events with 10 people or less.

       In their motion for preliminary injunction, Plaintiffs contended that the

 crowd-size limitation is not sufficiently tailored because bars, restaurants, casinos,

 and other businesses are allowed to have more than 10 people indoors. (Pls.’ Memo.

 at 21, PageID.96.) But as discussed, that comparison is factually inapt and

 disregards (1) the distinctions in risk of COVID-19 spread presented by these

 establishments’ general business operations and by events and social gatherings, (2)

 the corresponding fact that these establishments are subject to the crowd-size

 limitation for any events and gatherings they themselves host, and (3) the further

 fact that these establishments must follow other extensive safety restrictions,

 including substantially reduced occupancy. (See, e.g., E.O. 2020-175(16)(b) (casinos

 limited to 15% occupancy).)

       More fundamentally, the comparison is legally irrelevant; to be adequately

 tailored, the crowd-size limitation need not be “‘the least restrictive or least

 intrusive means of serving’” the State’s goal. CH Royal Oak, 2020 WL 4033315, at

 *5 (quoting Hill, 530 U.S. at 726). And, Plaintiffs do not allege that the effort to

 reduce the spread of the virus is impaired, rather than furthered, by the crowd-size

 limitation or that they somehow lack any other means to share their message.

 Thus, the narrowly tailored requirement is satisfied.




                                            31
Case 1:20-cv-00805-PLM-PJG ECF No. 13, PageID.452 Filed 09/21/20 Page 35 of 43




       Finally, the crowd-size limitation on indoor gatherings and events leaves

 open alternative channels of expression. As discussed, Plaintiffs could host their

 events in numerous different manners without violating the limitation. As the

 Sixth Circuit has held, “[a]n alternative channel of communication can be adequate

 even when the speaker is denied its best or favored means of communication.”

 Harrington v. City of Brentwood, 726 F.3d 861, 865 (6th Cir. 2013). While Plaintiffs

 may prefer to have large, indoor, in-person events, alternative channels to

 communicate their messages are amply available, including virtual meetings,

 staggered indoor meetings not exceeding the 10-person threshold, and outdoor

 meetings of substantially larger size. And although Plaintiffs aver that virtual

 meetings can be expensive and are less effective than in-person communications

 (Compl. ¶¶ 84-85, PageID.20), they allege nothing in support of that conclusory

 claim nor, more fundamentally, do they contend that virtual meetings are

 unavailable. They simply prefer indoor meetings with more than 10 people in

 attendance at one time. But the First Amendment does not entitle Plaintiffs to

 their first choice in that regard. Harrington, 726 F.3d at 865; see also City of Renton

 v. Playtime Theatres, Inc., 475 U.S. 41, 43, 47 (1986) (holding that the First

 Amendment did not require the government to ensure alternative channels at

 “bargain prices”).

       Accordingly, the crowd-size limitation for indoor events and gatherings meets

 intermediate scrutiny. Plaintiffs’ claims fail as a matter of law and must be

 dismissed.




                                           32
Case 1:20-cv-00805-PLM-PJG ECF No. 13, PageID.453 Filed 09/21/20 Page 36 of 43




       C.     The crowd-size limitation is not unconstitutionally overbroad.

       Under the First Amendment’s overbreadth doctrine, an individual may bring

 a facial challenge to a regulation on the basis that its “very existence may cause

 others not before the court to refrain from constitutionally protected speech or

 expression.” Broadrick v. Oklahoma, 413 U.S. 601, 612 (1973). If a law is

 determined to violate the overbreadth doctrine, the enforcement of the law is

 “forbidden until and unless a limiting construction or partial invalidation so

 narrows it as to remove the seeming threat or deterrence to constitutionally

 protected expression.” Id. at 613. But, importantly, because the application of the

 overbreadth doctrine operates to completely forbid enforcement of the law at issue,

 it is considered “strong medicine” and “has been employed by the Court sparingly

 and only as a last resort.” Id.

       Application of the overbreadth doctrine is also “less rigid” when the law at

 issue regulates conduct in a “neutral, noncensorial manner.” Id. at 614.

 Overbreadth challenges rarely succeed when the law “is not specifically addressed

 to speech or to conduct necessarily associated with speech (such as picketing or

 demonstrating).” Virginia v. Hicks, 539 U.S. 113, 124 (2003). Where the law at

 issue regulates conduct, the “overbreadth of a [law] must not only be real, but

 substantial as well, judged in relation to the [law’s] plainly legitimate sweep.”

 Broadrick, 413 U.S. at 615 (emphasis added).

       The burden to demonstrate that substantial overbreadth exists rests on the

 plaintiff. Hicks, 539 U.S. at 122; Connection Distrib. Co. v. Holder, 557 F.3d 321,

 337 (6th Cir. 2009) (“[T]he question is not whether the claimant can imagine some


                                           33
Case 1:20-cv-00805-PLM-PJG ECF No. 13, PageID.454 Filed 09/21/20 Page 37 of 43




 overbreadth; it is whether the claimant can show substantial overbreadth.”). And,

 to meet the burden of showing substantial overbreadth, the plaintiff is prohibited

 from “leveraging a few alleged unconstitutional applications of the statute into a

 ruling invalidating the law in all of its applications.” Connection Distrib. Co., 557

 F.3d at 340.

       Here, Plaintiffs fail to meet their burden to show that the crowd-size

 limitation for indoor events and gatherings is substantially overbroad. They

 summarily conclude that the limitation prohibits “constitutionally protected

 conduct” to an extent that “is far too substantial compared to any legitimate sweep

 of the orders—that is, the conduct that constitutionally could be prohibited.” (See

 Compl. ¶ 94, PageID.21.) Plaintiffs, however, ignore that the limitation does not

 prohibit any conduct or speech—it simply caps the number of people who can be

 gathering in person at one time, in a manner commensurate with the risk of

 infection posed by that gathering. And their allegations never identify what exactly

 they view as falling within and beyond the limitation’s “legitimate sweep,” explain

 what makes that purported disparity unconstitutionally “substantial,” or otherwise

 provide anything beyond conclusory conjecture and bare assertions to support their

 claim of overbreadth.

        And, in any event, the limitation is not substantially overbroad. As

 discussed above, it is content neutral, generally applicable, and designed to further

 the State’s legitimate—indeed, compelling—interest in suppressing the spread of




                                           34
Case 1:20-cv-00805-PLM-PJG ECF No. 13, PageID.455 Filed 09/21/20 Page 38 of 43




 this highly contagious, potentially fatal, and as-yet untreatable virus. The

 limitation is well tailored to its purpose and fully constitutional.

       Accordingly, the “strong medicine” of invalidating the crowd-size limitation

 under the overbreadth doctrine is not warranted, and Plaintiffs’ claims should be

 dismissed.


       D.     The separate of powers provision does not render the crowd-
              size limitation unconstitutionally vague.

       Distinct from the First Amendment analyses discussed above, Plaintiffs also

 allege that the “[s]eparation of powers” provision in the executive orders renders the

 crowd-size limitation for indoor events “void for vagueness.” (See Compl. ¶¶ 118–

 38, PageID.26–29.) As discussed, this provision states, in relevant part, that

 “nothing in this order shall be taken to abridge protections guaranteed by the state

 or federal constitution under these emergency circumstances.” (E.O. 2020-160(13);

 E.O. 2020-176(13).) This claim of unconstitutional vagueness fails.

       Courts apply a two-part test to determine whether a law is unconstitutionally

 vague: first, the law must give a person of “ordinary intelligence a reasonable

 opportunity to know what is prohibited, so that [they] may act accordingly[;]” and

 second, the standards of enforcement must be precise enough to avoid “involving so

 many factors of varying effect that neither the person to decide in advance nor the

 jury after the fact can safely and certainly judge the result.” Grayned v. City of

 Rockford, 408 U.S. 104, 108 (1972) (internal citation omitted).




                                            35
Case 1:20-cv-00805-PLM-PJG ECF No. 13, PageID.456 Filed 09/21/20 Page 39 of 43




       Here, Plaintiffs offer nothing meaningful to suggest that the crowd-size

 limitation for indoor events and gatherings cannot be understood by a person of

 ordinary intelligence or that it provides an unconstitutionally imprecise standard of

 enforcement. The limitation is clear: 10 people at a time for indoor events and

 gatherings. (See E.O. 2020-160(7)(a); E.O. 2020-176(6)(a).)

       Instead, Plaintiffs attempt to manufacture ambiguity about this limitation by

 referencing the separation of powers provision. But this provision is likewise easily

 understood by a person of ordinary intelligence and can be precisely enforced.

       As this Court previously explained, the separation of powers provision

 “preserve[s] the Jacobson framework.” See CH Royal Oak, 2020 WL 4033315, at *6.

 The Court described the provision as “protect[ing] individuals’ constitutional rights

 to the extent that they are protected under Jacobson.” Id. Thus, the purpose of the

 separation of powers provision is not to create exceptions to the crowd-size

 limitation—or any other sections of E.O. 2020-160 or 2020-176—but to acknowledge

 the constitutional guarantees afforded under Jacobson even in the time of a global

 pandemic. A person of ordinary intelligence would not jump to invent an exception

 to the specific and clear crowd-size limitation for indoor events and gatherings

 based on this general separation of powers provision. And Plaintiffs’ forced

 overreading of the separation of powers provision does not create uncertainty or

 vagueness. 20



 20Indeed, as discussed, Plaintiffs do not have a viable claim, even absent Jacobson
 deference, that the orders’ crowd-size limitation infringes on any First Amendment
 rights that may attach to their planned indoor meetings. Thus, no matter how the


                                          36
Case 1:20-cv-00805-PLM-PJG ECF No. 13, PageID.457 Filed 09/21/20 Page 40 of 43




       In addition, Plaintiffs allege nothing that shows any unconstitutional

 vagueness in how the separation of powers provision interacts with the enforcement

 of the crowd-size limitation as to their planned indoor events. Indeed, the only

 allegation Plaintiffs offer of purported enforcement of this limitation demonstrates a

 clear standard for enforcement. Both the Ingham County prosecutor and the City of

 Detroit Health Department provided Plaintiffs with the same answer when

 Plaintiffs requested to exceed the crowd-size limitation for their planned indoor

 meetings—no, Plaintiffs could not hold their indoor events beyond the limitation.

 (Compl. Exs. C, D, E, F, PageID.45–54.) So, Plaintiffs do not need to “guess”

 whether they may hold their events indoors beyond the crowd-size limitation—as

 the plain text of executive orders provides, and as law enforcement has uniformly

 advised Plaintiffs, they cannot. (Compl. ¶ 130, PageID.28.)

       Plaintiffs likewise pleaded nothing to show that law enforcement is

 selectively enforcing the crowd-size limitation for indoor events and gatherings due

 to the separation of powers provision, or that there is “arbitrary and discriminatory

 enforcement” of the indoor events limitation as a result of that provision. Grayned,

 408 U.S. at 108.

       At bottom, Plaintiffs are trying to use the doctrine of vagueness to secure an

 exemption from a limitation it understands, but simply disagrees with and would



 separation of powers provision may be read, it has no bearing on the permissibility
 of Plaintiffs’ planned meetings. Correspondingly, removing the provision—and
 thereby eliminating any purported confusion that might flow from it—would not
 render those meetings any more permissible under the orders or any more
 constitutionally protected.


                                          37
Case 1:20-cv-00805-PLM-PJG ECF No. 13, PageID.458 Filed 09/21/20 Page 41 of 43




 rather not follow. This, they cannot do. Plaintiffs’ claims fail and must be

 dismissed.




                                          38
Case 1:20-cv-00805-PLM-PJG ECF No. 13, PageID.459 Filed 09/21/20 Page 42 of 43




                   CONCLUSION AND RELIEF REQUESTED

       Defendant Governor Whitmer respectfully requests that the Court grant her

 motion, dismiss Plaintiffs’ complaint in its entirety, and grant the Governor such

 other and further relief as the Court deems just and appropriate.



                                                Respectfully submitted,


                                                /s/ Neil Giovanatti
                                                Neil Giovanatti (P82305)
                                                Samantha Reasner (P81148)
                                                Michigan Dep’t of Attorney General
                                                Assistant Attorneys General
                                                Attorneys for Defendant
                                                P.O. Box 30758
                                                Lansing, MI 48909
                                                (517) 335-7603
                                                GiovanattiN@michigan.gov
                                                ReasnerS@michigan.gov
 Dated: September 21, 2020




     CERTIFICATE OF COMPLIANCE WITH LOCAL CIVIL RULE (b)(i)

       I certify that the above brief is 9,364 words in length including all headings,
 footnotes, citations, and quotations. This brief was created using Microsoft Word.

                                         /s/ Neil Giovanatti
                                         Neil Giovanatti (P82305)
                                         Assistant Attorney General
                                         Attorney for Defendant




                                           39
Case 1:20-cv-00805-PLM-PJG ECF No. 13, PageID.460 Filed 09/21/20 Page 43 of 43




                           CERTIFICATE OF SERVICE

       I certify that on September 21, 2020, I electronically filed the foregoing

 papers with the Clerk of the Court using the ECF system, which will provide

 electronic copies to counsel of record, and I certify that my secretary has mailed by

 U.S. Postal Service the papers to any non-ECF participant.



                                                /s/ Neil Giovanatti
                                                Neil Giovanatti
                                                Assistant Attorney General
                                                Attorney for Defendant




                                           40
